Citation Nr: 1737108	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for stage 3 kidney disease, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2014 the Board remanded the issues for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.  

In his September 2016 substantive appeal, the Veteran requested a videoconference hearing for the issues on appeal, which were the same issues covered in the March 2013 hearing.  No new arguments were asserted in his request.  In January 2017, VA requested an informal hearing from the Veteran's representative and nothing has been received to date.  In Cook v. Snyder, the United States Court of Appeals for Veterans Claims (Court) ruled that there are bases in regulation and other non-constitutional authority for determining whether an appellant is entitled to more than one Board hearing on request.  28 Vet App. 330 (2017).  The Court held that that, taken together, the language of 38 C.F.R. § 7107(b), its place in the overall statutory and regulatory scheme, the unique nature of the VA adjudication process, and the consequences of the judicial review rubric enacted with the statute compel the conclusion that 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he previously received a hearing before the Board at another stage of the appellant proceedings.  In this case, the Veteran's claim has not been remanded from the Court and he has not asserted that additional evidence would be submitted at a Board hearing.  Therefore, a second Board hearing is not warranted.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service.

2.  The Veteran does not have a lung condition.

3.  Stage 3 kidney disease did not manifest in active service, or within one year of service separation, and is not attributable to service, to include exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  Service connection for a lung condition is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

2.  Stage 3 kidney disease was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters sent in April 2010 and April 2011, prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date.  They do not apply retroactively to claims previously adjudicated.  Amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple; myeloma; non-Hodgkin's lymphoma; and Parkinson's disease.

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop the certain diseases listed above. 

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection for a Lung Condition

The Veteran contends entitlement to service connection for a lung condition due to exposure to Agent Orange and contaminated water at Camp Lejeune.

The service treatment records (STRs) do not reveal findings of a lung condition.  His February 1970 separation examination yielded normal findings.

Post-service, in March 1988, the Veteran had chest pain, fever, cough, and sweats.  He was treated with antibiotics and surgically for an empyema, which is a collection of fluid/pus within the pleural cavity.  

The Veteran testified at the May 2013 Board hearing that he had not received treatment for his lungs since the 1980s.  He stated he did not have any residuals from his 1988 lung surgery and that his lungs have performed well since the surgery.

The Veteran was afforded a VA examination in June 2016.  With regard to the lung condition, the VA examination and opinion concluded that the Veteran does not have a current diagnosis of a lung condition.  The examiner noted that the Veteran's 1988 surgery for empyema occurred due to the extension of pneumonia in the adjacent lung segment or lobe.  The surgical report noted the purulent nature of the evacuated material, which is consistent with a bacterial infection.  Subsequent chest x-rays noted normal lung function.  In April 2015, the Veteran had an unrelated recurrent respiratory distress secondary to acute heart failure.  Medical treatment resulted in rapid improvement in his respiratory status.  Chest x-rays during the acute heart failure showed pulmonary vascular congestion and bilateral pleural effusions.  A February 2016 computerized tomography (CT scan) indicated complete resolution of previously seen heart failure findings in the lungs.  The examiner opined that the Veteran does not have a current diagnosis of lung disease, that no lung condition is related to exposure to herbicides in Vietnam or contaminated water at Camp Lejeune.

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a lung condition is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Service Connection for Stage 3 Kidney Disease

During his May 2013 hearing, the Veteran clarified that he was seeking service connection for stage 3 kidney disease directly related to his exposure to contaminated water while stationed at Camp Lejeune.  He proffered no theory of service connection for kidney disease except as due to exposure to contaminated water at Camp Lejeune.  

STRs reveal that the Veteran was treated for non-gonococcal urethritis and bacterial prostatitis in 1966.  His February 1970 separation examination yielded normal findings. 

In-service personnel records showed that the Veteran served at Camp Lejeune for approximately 743 days during his service from October 1965 to February 1966 and from February 1968 to February 1970.  He was diagnosed with vascular kidney disease in February 2007 and chronic kidney disease, stage 3 in October 2007.  Chronic kidney disease, stage 3 is not one of the enumerated diseases in 38 C.F.R. §§ 3.307 and 3.309 that would establish presumptive service connection.  Therefore, the Veteran's kidney disease is not presumed to be related to his exposure to contaminated water at Camp Lejeune during his service.  The central issue in this case is whether the Veteran's kidney disease, diagnosed in 2007, is etiologically related to that exposure.

In January 2007, the Veteran was treated for renovascular hypertension.  Severe stenosis was noted and the Veteran received stents in his renal arteries.

In June 2016, the Veteran underwent a VA examination for his chronic kidney disease.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran developed kidney disease approximately 37 years after his service at Camp Lejeune.  The Veteran's in-service non-gonococcal urethritis and bacterial prostatitis were the result of bacterial infections that were treated and were not noted during the remainder of the Veteran's service.  The examiner noted that renal artery stenosis is mainly caused by atherosclerosis or fibromuscular dysplasia.  The examiner opined that atherosclerosis was the most likely etiology as the Veteran had a history of obesity and hyperlipidemia.  The Veteran developed chronic kidney disease after he received stents in his renal arteries.  Research indicated that the development of chronic kidney disease is associated with increased age, diabetes, hypertension, smoking, obesity, and a lower baseline glomerular filtration rate (GFR).  Obesity directly effects renal function and increases the odds of developing kidney disease.  The Veteran was obese in 2001, years before his diagnosis of chronic kidney disease.  Further, smoking increases the risk of developing renal disease.  The Veteran had a 40 year history of tobacco use prior to quitting in 1997.  Also, males over the age of 60 years old have a higher incidence of developing kidney disease.  The examiner opined that the Veteran's bilateral stent placement with post-operative failure of the right stent with ensuing right renal atrophy was aggravated by obesity, malignant hypertension, gout, hyperlipidemia, and obstructive benign prostatic hyperplasia.  Enlistment records indicated that the Veteran was a gas station attendant.  After service, the Veteran worked as a truck driver for 25 years.  The examiner stated that the potential exposure to petroleum products, diesel, and fumes also exists.  Research indicated that occupational exposure to organic solvents and the development of kidney diseases increases after high-level, long-term exposure.  The Veteran was at Camp Lejeune for approximately two years.  Studies have shown that renal disease would start at the time of exposure and would likely improve with cessation of exposure.  The Veteran developed chronic kidney disease several decades after his service at Camp Lejeune and had prominent risk factors noted above.  The examiner opined that the Veteran's chronic kidney disease, stage 3 was not caused by or the result of contaminated water at Camp Lejeune.  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that contaminated water at Camp Lejeune caused his kidney disease.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature" Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's kidney disease is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.





(Continued on the next page)

ORDER

Entitlement to service connection for a lung condition, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for stage 3 kidney disease, to include as due to contaminated water at Camp Lejeune, is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


